Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered December 6, 1990, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
*546Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620) we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We conclude that the defendant received meaningful representation at the trial and, therefore, was not denied the effective assistance of counsel (see, People v Baldi, 54 NY2d 137).
We have considered the defendant’s remaining contentions, including his claim that the sentence was excessive, and find them to be without merit (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Lawrence, Eiber and Copertino, JJ., concur.